Per Curiam.

Perhaps, as appellants suggest, more evidence as to the use of and possible danger in antique pistols would be helpful in determining whether the police department would be justified in requiring these objects to be handled in the same way as modern pistols. The police department apparently intended to conduct a hearing in the matter but took action against petitioner without holding such a hearing or conducting an investigation. The summary action taken against petitioner in advance of investigation and hearing was not justified.
Appellants contend on this appeal that Special Term should have taken evidence in the matter and not decided it on affidavits. Such a hearing before Special Term would have been in order but it would be more appropriate and better still to have a full exploration of the relevant facts and considerations made at the administrative level as a preliminary to an administrative determination. If such investigation and finding require that action should be taken against petitioner and those similarly situated, it may be done, but any such action must be responsive to a due and adequate inquiry.
The order appealed from, insofar as it vacated the suspension of petitioner’s license and permit and directed a return of petitioner’s stock, license, permit, books and records, was warranted by the record before the court. The more general holding that flintlock and percussion guns are obsolete antiques and curios and not within the contemplation of the statute forbidding possession of firearms without a proper license was not requisite to the relief requested or required and should be deleted from the decretals.
As so modified, the order appealed from should be affirmed, without prejudice to further proceedings in the matter, with costs to petitioner-respondent. Appeal from order denying resettlement should be dismissed.
Peek, P. J., Dore, Cohn, Bastow and Botein, JJ., concur.
Order unanimously modified in accordance with the opinion herein and, as so modified, affirmed, without prejudice to further proceedings in the matter, with $20 costs and disbursements to the petitioner-respondent. Settle order on notice. Appeal [from order denying resettlement] unanimously dismissed.